Moyer, C.J.,
dissenting.
{¶ 18} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent.
{¶ 19} In Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237, syllabus, we held that when an attorney engages in dishonest or fraudulent conduct, “the attorney will be actually suspended from the practice of law for an appropriate period of time.”
{¶ 20} In disciplinary cases decided since Fowerbaugh, we have consistently held lawyers to a high standard of honesty and trust and have suspended lawyers who have failed to adhere to that standard. We have also held lawyers acting in the capacity of a notary to this high standard. See Lorain Cty. Bar Assn. v. Papcke (1998), 81 Ohio St.3d 91, 689 N.E.2d 549. As we stated in Papcke, “lawyers must not take a cavalier attitude toward their notary responsibilities and acknowledge the signatures of persons who have not appeared before them.” Id. at 93, 689 N.E.2d 549. Such an attitude, we reasoned, “breeds disrespect for the law and for the legal profession.” Id. at 93-94, 689 N.E.2d 549.
{¶21} In this case, respondent admitted that she had notarized the liquor-permit application outside the presence of the purported affiant. She then submitted the application to the Ohio Division of Liquor Control. Despite her knowledge that the application form would be the basis for granting or denying the application, respondent failed to alert the division to the dubious circumstances surrounding the application.
{¶ 22} Chief Legal Counsel for the division testified that the notarized signature on the application is “[v]ery material” in the determination as to whether to grant or deny an application for a temporary liquor permit. He further stated that if the person notarizing the applicant’s signature is an attorney, division personnel “then rely on the fact that the attorney has reviewed [the application] and is in agreement that there are no errors or misrepresentations.” The division unwittingly relied on the notarial affirmation submitted by respondent and granted the application.
{¶23} Respondent’s actions had adverse consequences beyond inducing the division’s reliance. An article published in the Columbus Dispatch generated public awareness of the alleged involvement of the Congregation Tifereth Israel Men’s Club in assisting the Shanghai Lily Restaurant in obtaining a temporary liquor permit. Members of the synagogue’s congregation contacted the synagogue to express concern over its apparent sponsorship of an event at the *312nonkosher restaurant. The president of the synagogue and the synagogue’s board of trustees were required to respond to this publicity. They did so by sending a letter to each congregant, explaining that the synagogue’s men’s club had not applied for the permit.
David K. Greer, Bruce Campbell, Bar Counsel, and Jill Snitcher McQuain, Assistant Bar Counsel, for relator.
Kegler, Brown, Hill & Ritter, Christopher J. Weber, and Geoffrey Stern, for respondent.
{¶ 24} The majority notes that respondent “failed completely” to adhere to our admonishment in Papcke that notaries must not take a casual attitude toward their notary responsibilities by notarizing an affiant’s signature outside the affiant’s presence. Despite this acknowledgment, the majority sanctions respondent by publicly reprimanding her.
{¶ 25} In my view, pursuant to the precedent established in Fowerbaugh and Papcke, respondent should not receive such a lenient sanction. In light of her casual attitude toward her notary responsibilities and the adverse consequences of her misconduct, respondent should be suspended from the practice of law for six months, with no stay of the suspension.
O’Connor and Lanzinger, JJ., concur in the foregoing dissenting opinion.